Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 10, 19-22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (US 5,689,619), published on November 18, 1997 in view of Qian et al (“Qian” US 2017/0085603 A1), published on March 23, 2017.
	As to claim 1, Smyth teaches “receiving, at a process plant application executing in a vehicle head unit, process plant- related data related to one or more process plant entities within a process plant, the one or more process plant entities performing a physical function to control an industrial process” in fig. 2, col. 6:61-68 (heads-up display 6 corresponds to a vehicle head unit; plant operation is control by user via the heads-up display 6).
 	Smyth teaches “and presenting, by the vehicle head unit, the process plant-related data for a user to remotely monitor online operation of the process plant” in fig. 2, col. 6:61-68 (heads-up display 6 corresponds to a vehicle head unit; a plant the process plant-related data for a user to remotely monitor online operation of the process plant).
It appears Smyth does not explicitly teach “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant”.
However, Qian teaches “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in fig. 6, par. 0090 (attached snapshot of a parameter value corresponds to the process plant-related data is a duplicate of process plant-related data generated within the process plant because it is only shown the process plant parameter value but not direct interaction with displaying plant parameter).
 Smyth and Qian are analogous art because they are in the same field of endeavor, process plant management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide data to operator display unit, disclosed by Smyth including “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in order to only display process plant data to the operator without any data modification allowed (see Qian par. 
0090).
As to claim 19, it is rejected for similar reason as claim 1.

As to claim 2, Qian teaches “determining an organizational role of the user within the process plant, wherein presenting the process plant-related data for a user to remotely monitor online operation of the process plant includes presenting a subset of the process plant-related data which is related to the organizational role of the user” in fig. 10, par. 0095 (permission or role of user to access equipment operating parameter corresponds).
As to claim 20, it is rejected for similar reason as claim 2.

As to claim 3, Qian teaches “in response to an event occurring within the online operation of the process plant and related to the organizational role of the user, presenting a notification regarding at least some of the process plant-related data associated with the event” in paragraphs [0065-0066].
As to claim 21, it is rejected for similar reason as claim 3.

As to claim 4, Qian teaches “wherein presenting the process plant-related data for a user to remotely monitor online operation of the process plant includes presenting a report regarding at least one of the one or more process plant entities related to the organizational role of the user, the report including at least some of the process plant-related data related to the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 22, it is rejected for similar reason as claim 4.

	As to claim 6, Qian teaches “wherein presenting the process plant-related data for a user to remotely monitor online operation of the process plant includes presenting a graphical representation of a process flow module depicting run-time operation of at least one of the one or more process plant entities including process parameter data for the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 24, it is rejected for similar reason as claim 6.

	As to claim 7, Smyth teaches “presenting the process plant-related data on a user interface of the vehicle head unit” in fig. 2, col. 6:61-68.
As to claim 10, Smyth teaches “receiving a process plant search query from the user related to the one or more process plant entities; and presenting, by the vehicle head unit, a set of process plant search results responsive to the process plant search query, the set of process plant search results including at least some of the process plant-related data” in par. 0048 (key search model provides searching method for plant staff to search for the process plant-related data).
As to claim 26, it is rejected for similar reason as claim 10.

As to claim 25, Qian teaches “wherein the process plant application further causes the vehicle head unit to: present the process plant-related data in a natural language format” in paragraphs [0065-0066].
Claims 8, 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (US 5,689,619), published on November 18, 1997 in view of Qian et al (“Qian” US 2017/0085603 A1), published on March 23, 2017 in further view of Colemere (US 5,835,008), published on November 10, 1998.
	As to claim 8, it appears Smyth and Qian do not explicitly teach “presenting the process plant-related data via a speaker of the vehicle head unit”.
 	However, Colemere teaches “presenting the process plant-related data via a speaker of the vehicle head unit” in col. 16: 13-17 (vehicle speakers used to provide update from generated report).
	Smyth, Qian and Colemere are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide way to update report, disclosed by Qian and Smyth including “presenting the process plant-related data via a speaker of the vehicle head unit” in order to maximize sharing information (see Colemere col. 15, col. 16).
	As to claim 11, Smyth teaches “receive process plant-related data related to one or more process plant entities within a process plant, the one or more process plant entities performing a physical function to control an industrial process; and present, via the user interface or the speaker, the process plant-related data for a user to remotely monitor online operation of the process plant” in fig. 2, col. 6:61-68 (heads-up display 6 corresponds to a vehicle head unit; a plant process displaying in the heads-up corresponds to the process plant-related data for a user to remotely monitor online operation of the process plant).
wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant, such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant”.
However, Qian teaches “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant, such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in fig. 6, par. 0090 (attached snapshot of a parameter value corresponds to the process plant-related data is a duplicate of process plant-related data generated within the process plant because it is only shown the process plant parameter value but not direct interaction with displaying plant parameter).
Smyth and Qian are analogous art because they are in the same field of endeavor, process plant management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide data to operator display unit, disclosed by Smyth including “wherein the process plant-related data is a duplicate of process plant-related data generated within the process plant such that the vehicle head unit does not directly interact with the process plant-related data generated within the process plant” in order to only display process plant data to the operator without any data modification allowed (see Qian par. 0090.
It appears Smyth and Qian do not explicitly teach “a speaker”.
a speaker” in col. 16: 13-17 (vehicle speakers used to provide update from generated report).
Smyth, Qian and Colemere are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to provide way to update report, disclosed by Qian and Smyth including a speaker in order to maximize sharing information (see Colemere col. 15, col. 16).
As to claim 12, Qian teaches “wherein the process plant application further causes the vehicle head unit to: determine an organizational role of the user within the process plant; and present a subset of the process plant-related data which is related to the organizational role of the user” in fig. 10, par. 0095 (permission or role of user to access equipment operating parameter corresponds).
As to claim 13, Qian teaches “in response to an event occurring within the online operation of the process plant and related to the organizational role of the user, present a notification regarding at least some of the process plant-related data associated with the event” in paragraphs [0065-0066].
As to claim 14, Qian teaches “wherein to present the process plant-related data for a user to remotely monitor online operation of the process plant, the process plant 67Attorney Docket No. 06005/594585 application causes the vehicle head unit to present a report regarding at least one of the one or more process plant entities related to the organizational role of the user, the report including at least some of the process plant-related data related to the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 16, Qian teaches “wherein to present the process plant-related data for a user to remotely monitor online operation of the process plant, the process plant application causes the vehicle head unit to present a graphical representation of a process flow module depicting run-time operation of at least one of the one or more process plant entities including process parameter data for the at least one process plant entity” in figures 6, 7, paragraphs [0090-0091].
As to claim 17, Qian teaches “wherein the process plant application further causes the vehicle head unit to: present the process plant-related data in a natural language format” in paragraphs [0065-0066].
As to claim 18, Smyth teaches “wherein the process plant application further causes the vehicle head unit to: receive a process plant search query from the user related to the one or more process plant entities; and present a set of process plant search results responsive to the process plant search query, the set of process plant search results including at least some of the process plant-related data” in par. 0048 (key search model provides searching method for plant staff to search for the process plant-related data).

Allowable Subject Matter
Claim 5, 9, 15 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165